QUINN, Associate Judge.
Appellant sued appellee for personal injuries and property damage arising out of an automobile collision in which appellee collided with the rear of appellant’s vehicle when appellant was required to make a sudden stop. At the conclusion of the evidence, the trial court, sitting without a jury, made a finding and judgment in favor of appellee, and this appeal followed.
It would serve no purpose to set out the facts. The case presented the usual questions of negligence and contributory negligence. Thus the sole issue before this court, is whether there was sufficient evidence to sustain the ruling of the trial court. Applying principles for which no authorities need be cited, we are unable to say that the trial court was plainly wrong in holding that the collision was caused by the negligence of appellee and that appellant was contributorily negligent. The finding was amply supported by the evidence, although there was conflict in the testimony as to some of it. There is nothing in the record which would justify us in holding that the finding was clearly erroneous. The judgment in favor of ap-pellee will accordingly be
Affirmed.